Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jonathan M. Waldman, Reg. No.  40,861 on 02/18/2021.
 1- 10. (Canceled)  
  11. (Currently Amended) A method for controlling a vehicle comprising: generating a signal after an execution of a first application operated on a sub operating system, wherein the signal controls a hardware; calling a first application library of the sub operating system in response to the signal; converting the called library to interface with a system library of a host operating system; and transmitting the converted library to the host operating system so that a kernel controls the hardware; wherein the sub operating system is different from the host operating system, wherein the first application library includes a library for executing the first application, wherein the kernel is connected to the hardware and configured to execute the host operating system, and wherein the first application library has a first library file which is applicable to the sub operating system and a second library file which is the same as the system library on the kernel in the host operating system[[.]];
wherein the kernel is a Linux- based kernel. 
 

13. (Canceled)  
 14. (Currently Amended)  A non-transitory computer-executable storage medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to control a vehicle comprising: 
generate a signal after an execution of a first application operated on a sub operating system, wherein the signal controls a hardware; call a first application library of the sub operating system in response to the signal; convert the called library to interface with a system library of a host operating system; and transmit the converted library to the host operating system so that a kernel controls the hardware; wherein the sub operating system is different from the host operating system, wherein the first application library includes a library for executing the first application, wherein the kernel is connected to the hardware and configured to execute the host operating system, and wherein the sub operating system has a first library file which is applicable to the sub operating system and a second library file which is the same as the system library on the kernel in the host operating system[[.]];
wherein the kernel is a Linux- based kernel. 

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 11, 14,  the prior art taught   by  ROEHRIG (  US 20150301848 A1),  Srinivasa(US 20030233385 A1) do not teach on render obvious the limitations recited in claims 11, 14  when taken in the as a whole call a first application library of the sub operating system in response to the signal; convert the called library to interface with a system library of a host operating system; and transmit the converted library to the host operating system so that a kernel controls the hardware; wherein the sub operating system is different from the host operating system, wherein the first application library includes a library for executing the first application, wherein the kernel is connected to the hardware and configured to execute the host operating system, and wherein the sub operating system has a first library file which is applicable to the sub operating system and a second library file which is the same as the system library on the kernel in the host operating system; wherein the kernel is a Linux- based kernel as to result in the invention as recited in claim 11, 14 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194